DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-10, filed 5/26/2022, with respect to claims 1, 3-9. 11-12, and 14-18 have been fully considered and are persuasive.  The rejection of claims 1, 3-9. 11-12, and 14-18 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 1 and 11 as follows:
Claim 1 (currently amended): An apparatus for monitoring a patient post operation comprising: a computer disposed external to the patient; a stimulator adjacent the computer and external to the patient for producing sampling electrical signals for diagnostic purposes; and electrically conducting leads in communication with the computer and the stimulator which are adapted to extend outside the patient from inside the patient and be safely removed without further injury from the patient when post operation ends, the leads having electrodes adapted to communicate with a heart of the patient and apply the electrical signals to the heart, the electrodes providing admittance based cardiac signals to the computer in response to the electrical signals so the computer determines in real time and continuously using admittance at least one of heart volume, end diastolic heart volume, end systolic heart volume, stroke volume, change in heart volume, change in stroke volume, contractility, respiration rate or tidal volume regarding the patient, the computer separates respiratory and motion components to isolate the admittance based cardiac signals, the computer synchronizing the electrical signals to a heart rate of the patient.
Claim 11 (currently amended): A method for monitoring a patient post operation comprising the steps of: providing admittance based cardiac signals to a computer disposed external to the patient from electrically conducting leads in communication with the computer which extend outside the patient from inside the patient, the leads having a plurality of electrodes adapted to contact a heart of the patient and be safely removed from the patient when post operation ends; the computer separating respiratory and motion components from the admittance based cardiac signals to isolate the cardiac signals; the computer synchronizing electrical signals to a heart rate of the patient, the electrical signals are sampling electrical signals for diagnostic purposes; determining with the computer from the cardiac signals in real time and continuously using admittance at least one of heart volume, end diastolic heart volume, end systolic heart volume, stroke volume, change in heart volume, change in stroke volume, contractility, respiration rate or tidal volume regarding the patient; and safely removing the leads without further injury and the electrodes from the patient when post operation is over.
.
Allowable Subject Matter
Claims 1, 3-9. 11-12, and 14-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-9. 11-12, and 14-18 are allowable over the cited prior art because the Examiner found that none of the cited prior art discloses separating motion and respiratory components from admittance signals and using admittance to determine at least one of least one of heart volume, end diastolic heart volume, end systolic heart volume, stroke volume, change in heart volume, change in stroke volume, contractility, respiration rate or tidal volume regarding the patient, and safely removing the leads from the patient without further injury in combination with the rest of the claim elements. The Applicant filed an Affidavit on 6/8/2022 explaining how the admittance has a significant improvement and would yield unexpected results as opposed to impedance. Therefore, it would not be obvious to one of ordinary skill in the art to use admittance as opposed to impedance in the context of this invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792